Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first voltage output portion”, “second voltage output portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First voltage output portion
Page 12, paragraph 92 the data driving circuit 130 can include a first voltage output portion (not illustrated) controlling a voltage supplied to the data line DL for the sensing
Second output voltage portion
Page 12, paragraph 93 data driving circuit 130 can include a second voltage output portion (not illustrated) controlling a voltage supplied to the sensing line SL for the sensing. A voltage output by the second voltage output portion, for example, can be an initialization voltage Vinit. A supply source of the initialization voltage Vinit can be electrically connected to the sensing line SL by an initialization voltage control switch SWinit
Sensing portion
Page 12 paragraph 94 sensing portion 300, for example, can include an analog-to-digital converter.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “a first voltage output portion controlling a voltage output to a data line electrically connected to a subpixel; a second voltage output portion controlling a voltage output to a sensing line electrically connected to the subpixel; and a sensing portion electrically connected to the sensing line, wherein, during a sensing period for detecting a characteristic value of a light- emitting element disposed on the subpixel, in a first period, the first voltage output portion outputs a sensing data voltage to the data line, and the second voltage output portion outputs an initialization voltage to the sensing line, in a second period, the second voltage output portion stops an output of the initialization voltage, in a third period, the first voltage output portion outputs an auxiliary data voltage greater than the sensing data voltage and smaller than the initialization voltage to the data line, and in a fourth period, the sensing portion detects a sensing voltage through the sensing line.”  The metes and bounds for which protection is sought are not clear.  
Specifically, Applicant’s paragraphs 91-94 indicate “The sensing portion 300 can be included in a driving circuit disposed on the non- active area NA of the display panel 110. For example, the sensing portion 300 can be included in the data driving circuit 130. Examples described below are examples that the sensing portion 300 is included in the data driving circuit 130, but in some cases, the sensing portion 300 can be included in a circuit disposed separated from the data driving circuit 130. [92] In the case that the sensing portion 300 is included in the data driving circuit 130, the data driving circuit 130 can include a first voltage output portion (not illustrated) controlling a voltage supplied to the data line DL for the sensing. [93] Furthermore, the data driving circuit 130 can include a second voltage output portion (not illustrated) controlling a voltage supplied to the sensing line SL for the sensing. A voltage output by the second voltage output portion, for example, can be an initialization voltage Vinit. A supply source of the initialization voltage Vinit can be electrically connected to the sensing line SL by an initialization voltage control switch SWinit. [94] The sensing portion 300 can be electrically connected to the sensing line SL by a sampling switch SW_sam.  The sensing portion 300, for example, can include an analog-to-digital converter.”
Applicant’s disclosure provides examples of structure corresponding to “sensing portion” and “second voltage output portion” but fails to illustrate or provide any examples regarding structure to accomplish the recited function of “first voltage output portion”.  
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, U.S. Patent Publication No. 20140347332.
Consider claim 16, Lee teaches a display device, comprising: a plurality of subpixels disposed in a display panel (see Lee figure 1, element 100 light emitting display); 

a plurality of sensing lines electrically connected to at least one of the plurality of subpixels (see Lee figure 1, element SE1-SEn sensing control lines); and 

a driving circuit driving the plurality of sensing lines (see Lee figure 1, element 140 sensing control line driver), 

wherein each of the plurality of subpixels comprises, a light-emitting element (see Lee figure 2, element OLED); 

a driving transistor driving the light-emitting element (see Lee figure 2, element M2 driving transistor); and 

a sensing transistor electrically connected between a sensing node which the light- emitting element and the driving transistor are electrically connected to each other and the sensing line (see Lee figure 2, element M3 ND1, OLED, M2), 

wherein, during a sensing period for detecting a characteristic value of the light- emitting element, an initialization voltage is supplied to the sensing node and a sensing voltage of the sensing node is detected after a predetermined period (see Lee figures 5A-6B where SEn is low such that M3 is on and sensing control signal is supplied during the first or second sensing period, and thus the third transistor M3 is turned on during the first or second sensing period. And figure 7, S100 and paragraph 0083 where integrator 1511 generates an output voltage Vout by integrating current I1 or I2 supplied through the feedback line Fi during a predetermined period, e.g., the first or second sensing period (S100)), and 

the driving transistor is a turned-off state in at least a part period of the sensing period (see Lee figure 5B, SW2 and paragraph 0052 where second switch SW2 is turned off during the first sensing period so as to block the coupling between the second transistor M2 and the first node ND 1. Therefore, driving transistor M2 is off).

Consider claim 17, Lee teaches all the limitations of claim 16 and further teaches wherein the driving transistor becomes a turned-on state in a part period of the predetermined period (see Lee figure 6B, SW2 and paragraph 0052 where second switch SW2 is turned on during the display period or the second sensing period so as to allow the second transistor M2 and the first node ND1 to be coupled to each other. Therefore, driving transistor M2 is on so as to detect I2 through M2).

Consider claim 18, Lee teaches all the limitations of claim 17 and further teaches wherein the driving transistor becomes a turned-off state before the sensing voltage of the sensing node is detected (see Lee paragraph 0042 where "first sensing period" means a period of sensing the degradation information of the organic light emitting diode OLED included in the pixel 170 and correcting the value of the compensation data CD based on the sensed result. As used herein, the "second sensing period" means a period of sensing the threshold voltage/mobility information of the driving transistor, i.e., the second transistor M2 included in the pixel 170 and correcting the value of the compensation data CD based on the sensed result. Where during sensing of degradation information of the OLED, the driving transistor becomes off before the sensing voltage of the sensing node is detected).

Consider claim 19, Lee teaches all the limitations of claim 17, wherein the light-emitting element is a turned-off state in a period that the driving transistor is a turned-on state (see figure 6B, SW3 and paragraph 0052 where second switch SW2 is turned on during the display period or the second sensing period so as to allow the second transistor M2 and the first node ND1 to be coupled to each other. Therefore, driving transistor OLED is off because it is disconnected from ND1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, U.S. Patent Publication No. 20170193923 in view of Shin et al, U.S. Patent Publication No. 20150130785.
Consider claim 1, Park teaches a display device (see Park figure 1, 100 light emitting display device), comprising: a plurality of subpixels disposed in a display panel (Park figure 1, element 110 organic light emitting display panel and paragraph 0049 where an organic light emitting display panel 110 in which a plurality of subpixels (SP)); 

a plurality of sensing lines electrically connected to at least one of the plurality of subpixels (see Park figure 2, element SENSE and paragraphs 0086-0087, 0092-0099, 0170 where the scan signal (e.g., SCANn) provided to control the sensing transistors (SENT) of subpixels in a particular row also serves as the sense signal (e.g., SENSEn−1) that is provided to control the sensing transistors (SENT) of subpixels in a preceding, adjacent row); and 

a driving circuit driving the plurality of sensing lines (see Park figure 1, element 130), 

wherein each of the plurality of subpixels comprises, a light-emitting element (see Park figure 2, element OLED); 

a driving transistor driving the light-emitting element (see Park figure 2, element DRT driving transistor); and

a sensing transistor electrically connected between a sensing node which the light- emitting element and the driving transistor are electrically connected to each other and the sensing line (see Park figure 2, element SENT, N2, RVL, OLED), 

wherein, during a sensing period for detecting a characteristic value of the light- emitting element, in a first period, the sensing transistor becomes a turned-on state and an initialization voltage is supplied through the sensing line (see Park figure 7, S710 and paragraphs 0148-0156 specifically for example paragraph 0149-0150 where he scan signal (e.g., SCANn) provided to control the sensing transistors (SENT) of subpixels in a particular row also serves as the sense signal (e.g., SENSEn−1) that is provided to control the sensing transistors (SENT) of subpixels in a preceding, adjacent row. In the initialization step S710, both the switching transistor (SVVT) and the sensing transistor (SENT) are turned on, and the first node (N1) and the second node (N2) of the driving transistor (DRT) are initialized into a data voltage (Vdata) and a reference voltage (Vref) for sensing the degradation of the organic light emitting diode (OLED).), 

in a second period, a supply of the initialization voltage to the sensing line is stopped (see Park figure 7, S720 and paragraphs 0148-0156 specifically for example paragraph 0151 where in the organic light emitting diode (OLED) degradation tracking step S720, only the sensing transistor (SENT) is turned off and the second node (N2) of the driving transistor (DRT) is floated, and thus the voltage of the second node (N2) of the driving transistor (DRT) is changed), 

in a third period, the driving transistor becomes a turned-on state (see Park figure 7, S730 and paragraphs 0148-0156 specifically for example paragraph 0154 where in the organic light emitting diode (OLED) degradation sensing step S730, the switching transistor SWT is turned off and the sensing transistor (SENT) is turned on, and thus the voltage of the second node (N2) of the driving transistor (DRT) may be detected through the sensing unit 410, which may be an Analog to Digital Converter (ADC), and the degradation degree of the organic light emitting diode (OLED) may be sensed.), and 

in a fourth period, a sensing voltage of the sensing node is detected (see Park figure 7, S730 and paragraphs 0148-0156 specifically for example paragraph 0154 where in the organic light emitting diode (OLED) degradation sensing step S730, the switching transistor SWT is turned off and the sensing transistor (SENT) is turned on, and thus the voltage of the second node (N2) of the driving transistor (DRT) may be detected through the sensing unit 410, which may be an Analog to Digital Converter (ADC), and the degradation degree of the organic light emitting diode (OLED) may be sensed.).

Park does not explicitly disclose a separate driving circuit driving the plurality of sensing lines.  In the same field of endeavor, Shin teaches a separate gate driver to supply a sensing signal (see Shin figure 1, element 130 and paragraph 0038).  One of ordinary skill in the art would have been motivated to have modified Park to have a separate gate driver to supply sensing signals since equivalent separate driver would perform equally well to provide sensing signals using known techniques with predictable results

Consider claim 6, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein a length of the third period is smaller than a length of the second period (see Park figure 7, S720, S730 where S730 is longer than S720).

Consider claim 10, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the light-emitting element is a turned-on state in at least a part of the first period and the second period, and is a turned-off state in the third period (see Park paragraph 0152 where in the organic light emitting diode (OLED) degradation tracking step S720, the voltage of the second node (N2) of the driving transistor (DRT) increases and then the organic light emitting diode (OLED) emits light.).

Consider claim 11, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the sensing line is floated in the second period (see Park paragraph 0151 where in the organic light emitting diode (OLED) degradation tracking step S720, only the sensing transistor (SENT) is turned off and the second node (N2) of the driving transistor (DRT) is floated, and thus the voltage of the second node (N2) of the driving transistor (DRT) is changed.).

Consider claim 12, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the sensing transistor maintains a turned-on state during the sensing period (see Park figure 7, S730 and paragraph 0154 where in the organic light emitting diode (OLED) degradation sensing step S730, the switching transistor SWT is turned off and the sensing transistor (SENT) is turned on, and thus the voltage of the second node (N2) of the driving transistor (DRT) may be detected through the sensing unit 410, which may be an Analog to Digital Converter (ADC), and the degradation degree of the organic light emitting diode (OLED) may be sensed.).

Consider claim 13, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the each of the plurality of subpixels further comprises a switching transistor electrically connected to a gate node of the driving transistor, and the switching transistor is a turned-on state during a period that the sensing transistor is a turned-on state (see Park figure 7, element SW1, S710).

Consider claim 14, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the initialization voltage is greater than a threshold voltage of the light-emitting element (see Park paragraph 0152 where in the organic light emitting diode (OLED) degradation tracking step S720, the voltage of the second node (N2) of the driving transistor (DRT) increases and then the organic light emitting diode (OLED) emits light. Therefore, it is implicit that the initialized voltage is greater than a threshold of the OLED in order for the OLED to emit light).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, U.S. Patent Publication No. 20170193923 and Shin et al, U.S. Patent Publication No. 20150130785 in view of Kang et al, U.S. Patent Publication No. 20200043421.

Consider claim 15, Park as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the sensing voltage is plurality of subpixels (see Park figure 7, 710-730), a compensation voltage configured based on the sensing voltage is supplied to the two or more subpixels, and the compensation voltage supplied to a first subpixel of the two or more subpixels is different from the compensation voltage supplied to a second subpixel of the two or more subpixels (see Park paragraph 0009 where circuit element within each subpixel may deteriorate according to a driving time and thus has one or more variable property values. Since circuit elements within each subpixel have different deterioration degrees, characteristic variations may be generated between the circuit elements. Therefore, it is implicit that each subpixel requires different compensation).

Park is silent regarding simultaneously detecting.  In the same field of endeavor, Kang teaches that a number of subpixels, selectable as the sensing targets from among the subpixels included in the subpixel row, may correspond to the number of analog-to-digital converters ADC (see Kang paragraph 0275).  One of ordinary skill in the art would have been motivated to have simultaneously detected multiple pixels in order to more quickly determine correction parameters.
Allowable Subject Matter
Claims 2-5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites: 
Claim 2 “The display device of claim 1, wherein, in the third period, an auxiliary data voltage is supplied to a gate node of the driving transistor, and the auxiliary data voltage is smaller than the initialization voltage.”
Claim 7 “The display device of claim 1, wherein a degree that a voltage of the sensing node is changed in the third period is greater than a degree that a voltage of the sensing node is changed in the second period.”
Claim 8 “The display device of claim 1, wherein a voltage of the sensing node decreases in the third period.”
Claim 9 “The display device of claim 1, wherein the driving transistor is a turned-off state in the first period, the second period and the fourth period.”
Claims 3-5 would be allowable by virtue of being dependent upon a claim reciting allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Park et al, U.S. Patent Publication No. 20170193923 (figure 7)
Lee, U.S. Patent Publication No. 20140347332 (figures 5A-7)
Lee et al, U.S. Patent Publication No. 10297192 (figure 5, 7, 10, 13)
Jin et al, U.S. Patent Publication No. 20190385525 (figure 4)
The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claims 2, 7-9.	

These features find support at least at 7-10 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 2-5, 7-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 20 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Proposed claim 20: A driving circuit, comprising: a data driver controlling a voltage output to a data line electrically connected to a subpixel; a second voltage output portion controlling a voltage output to a sensing line electrically connected to the subpixel; and a sensing portion electrically connected to the sensing line, wherein, during a sensing period for detecting a characteristic value of a light- emitting element disposed on the subpixel, in a first period, the data driver outputs a sensing data voltage to the data line, and the second voltage output portion outputs an initialization voltage to the sensing line, in a second period, the second voltage output portion stops an output of the initialization voltage, in a third period, the data driver outputs an auxiliary data voltage greater than the sensing data voltage and smaller than the initialization voltage to the data line, and in a fourth period, the sensing portion detects a sensing voltage through the sensing line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park, U.S. Patent Publication No. 10665174 (figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625